Citation Nr: 0837205	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from November 1967 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claim is remanded for additional development, including a 
Joint Services Records Research Center (JSRRC) search, to 
corroborate the veteran's report of a specific stressor 
underlying his PTSD. 

While the veteran has alleged several non-specific stressors, 
he has also asserted that he witnessed the death of a fellow 
service member during his active service in Vietnam. The 
record confirms active service in Vietnam, but does not show 
that the veteran received a decoration per se indicative of 
combat service. The veteran's military occupational 
specialties (MOS) are noted to be the following: Heavy 
Construction Carpenter, Crawl Tractor Operator, and Rough 
Terrain Forklifter and Loader Operator. 

Since the record does not show the veteran serving in combat, 
credible supporting evidence is necessary in order to grant 
service connection. "Credible supporting evidence" of a 
noncombat stressor may be obtained from service records or 
other sources. Moreau v. Brown, 9 Vet. App. 389 (1996). The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor." Dizoglio v. Brown, 9 
Vet. App. 163 (1996). Therefore, the veteran's lay testimony 
is insufficient, standing alone, to establish service 
connection. Cohen v. Brown, 10 Vet. App. 128 at 147 (citing 
Moreau, 9 Vet. App. at 395) (1997).

The current record includes a statement from the veteran 
providing information in sufficient detail to facilitate a 
JSRRC search. In a statement, appearing to be made in October 
2005, the veteran stated that he witnessed the death of a 
fellow soldier, G.A., in March 1969 while serving aboard a 
barge in Vietnam. There is no record of an attempt by the RO 
to confirm the incident. Thus, the Board finds that a JSRRC 
search is necessary to confirm the veteran's report of the 
stressful incident underlying his current PTSD diagnosis. 

To further assist the veteran in substantiating his claim, 
the veteran is asked to provide information about his parent 
unit, also known as "higher headquarters," and "major 
command," among other terms, to facilitate a timely search 
to corroborate his reports of stressors during active 
service. Lastly, because the claim remains pending, the 
veteran is invited to submit any further specific information 
that may be used to corroborate the stressful incident. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will afford the veteran an 
additional opportunity to provide any 
further clarifying information which can 
be used to research his claimed stressors. 
The veteran is presently informed that in 
the event he provides any further 
information as to the dates of the claimed 
stressors, he should specify such dates 
within a 60-day time frame of their 
occurrence to enable the RO/AMC to conduct 
meaningful research.

The veteran will also be advised to submit 
any information regarding his parent unit, 
higher headquarters or major command to 
which assigned, in order to facilitate the 
search.  

2. After receipt of the veteran's response 
or the passage of a reasonable amount of 
time, the RO/AMC will contact JSRRC to 
conduct a search on the veteran's reported 
stressor. The search should determine 
whether G.A. was killed in March 1969 and, 
if so, whether the veteran was assigned to 
a unit that would have been in the 
vicinity of where G.A. served during March 
1969. 

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. 

In particular, if and only if any 
stressors are corroborated, and further 
if deemed necessary by the RO/AMC, a 
clarifying VA mental disorders 
examination may be conducted.

If any benefits sought remain denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




